Citation Nr: 1336943	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  09-12 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Observers


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2000 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the veteran's claim of entitlement to service connection for diabetes mellitus.  A hearing was held before the undersigned Veterans Law Judge at the RO in June 2013.


FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, based on the Veteran's representations, he set foot on the landmass of the Republic of Vietnam during his period of service.

2. The competent medical evidence of record establishes that the Veteran has a current diagnosis of diabetes mellitus, Type II. 


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, diabetes mellitus, type II, may be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, the Board is granting the Veteran's claim for entitlement to service connection for diabetes mellitus.  Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include diabetes mellitus, type II, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  As there is no evidence or claim that the Veteran was diagnosed with diabetes mellitus, Type II, within one year of service, the above provision is not applicable. 

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e)  (2013).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e) (2013). 

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  In order to establish direct service connection for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Accordingly, the Board will consider service connection on a presumptive and direct basis. 

The Veteran contends that he has diabetes mellitus, Type II as a result of in-service exposure to herbicides.  Specifically, the Veteran asserts that he was exposed to herbicides in service both in his work in the Philippines repairing and washing planes that had flown in Vietnam, and as well during one trip to Vietnam as an aircraft mechanic.  

Initially, the Board notes that the Veteran has a current diagnosis of diabetes mellitus, Type II, and that such disability appears to have manifested to a compensable degree.  The crucial inquiry, therefore, is whether the Veteran's diabetes mellitus, Type II, is related to herbicide exposure or any other incident of service.  The Board concludes it may be presumed that it does.




The Veteran's service records show overseas service in the Philippines only, and does not show any Vietnam service.  However, the Veteran stated during his hearing testimony that, as an aircraft mechanic, he once had to fill in last minute on a flight that went to Vietnam and back, and therefore spent time on the ground in Vietnam.  The Veteran's service records show his MOS as that of aircraft mechanic, and the Board therefore finds the Veteran's report of flying to Vietnam once as a backup aircraft mechanic to be plausible.

The Board notes that the Veteran's statements have been consistent throughout his appeal, and therefore the Board finds this statements regarding setting foot in Vietnam to be credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

Based on the Veteran's consistent statements and testimony, the Board affords the Veteran the benefit of the doubt that he set foot on the Republic of Vietnam on one occasion, serving as an aircraft mechanic.  As such, herbicide exposure may be presumed. 

The Board points out that the Veteran has also contended exposure to herbicides in the Philippines from working on aircraft which were returning from Vietnam, however, as the Board has found that the Veteran set foot in Vietnam, and is therefore presumed exposed to herbicides, the Veteran's other theories of exposure need not be addressed.

Therefore, as in-service exposure to herbicides in the Republic of Vietnam during the applicable presumptive period has been conceded and the Veteran has diabetes mellitus that has manifested to a compensable degree, the Board concludes the Veteran is entitled to a grant of service connection for his diabetes mellitus, Type II, on a presumptive basis.  38 C.F.R. § 3.309(e).  Therefore, analysis as to whether direct service connection is warranted is not necessary.


ORDER

Entitlement to service connection for diabetes mellitus, Type II, is granted.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


